Title: To James Madison from Francis Walker Gilmer, 10 December 1820
From: Gilmer, Francis Walker
To: Madison, James


                
                    dear Sir.
                    Richmond 10th. Decr. 1820
                
                I received some weeks ago from our excellent friend Mr. Corrêa, his farewell to Virginia, and to all whose kindness has made it dear to him. It was natural that the friendship with which you had honored him, and the repeated civilities he had received from you, should be remembered when he was about to leave our country. He especially charges me, to preserve in your memory, the sentiments of esteem which he will ever cherish toward you; and the sense of his thanks for the many attentions he has received at Mt. Pellier. It not being likely that I shall have the pleasure to see you, I inclose you his letter, which you will be good enough to return, when you have read it.
                I send you also a little treatise which I wrote during my visit to Albemarle in the summer. The subject is becoming important, from the argument

on the other side circulating every day, without opposition. It is time the fortress should be defended. With great respect & esteem your ob. Ser.
                
                    Francis W. Gilmer
                
            